IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

 

EASTERN DIVISION

UNITED STATES OF AMERICA, ex )
rel. BRIAN A. FOLEY, )
)
Plaintiffs and Relators, )
)

Vv. ) Case No. 3:14-cv-135-RCL
)
DR. JOHN W. MITCHELL; THE )
HEART CENTER CARDIOLOGY, PC, )
et al., )
)
Defendants. )
)

MEMORANDUM ORDER

 

On November 18, 2019, this Court ordered Dr. Mitchell and The Heart Center
Cardiology, P.C. (“THC”) to pay $7,707.84 in attorneys’ fees and $333.18 in expenses for a total
of $8,041.02. ECF No. 87. The Court also granted Dr. Foley leave to file a subsequent fees-on-
fees petition. Jd. On November 22, 2019, Dr. Mitchell and THC filed a Motion to Clarify
Memorandum Opinion, Correct Record, and Vacate Portion of Order Granting Leave to File
Subsequent Fee Petition. ECF No. 88. Dr. Foley then filed a notice stating that he was
withdrawing his request to file a fees-on-fees petition and was satisfied with the amount the
Court had already awarded. ECF No. 89.

Dr. Foley’s notice of withdrawal clearly moots the portion of defendants’ motion seeking
to vacate the order granting leave to file a subsequent fee petition. The Court will therefore not
discuss anything in defendants’ motion related to the fees-on-fees petition, including the factual

dispute regarding settlement negotiations.
As for the portion of defendants’ motion seeking to clarify whether they challenged the
attorneys’ hourly rates, the Court finds that Dr. Mitchell and THC impliedly challenged the
hourly rates, even if they did not do so directly. Defendants dedicated an entire page of their
opposition to explaining why the plaintiffs’ attorneys’ resumes and credentials were irrelevant.
Defendants stated, “Certainly none of their multimillion dollar successes in other cases are
relevant to whether the very modest result obtained by the Relator against Dr. Mitchell in this
case ...is worthy of the requested fee.” ECF No. 80 at 23. The Court viewed this statement as at
least partially addressing whether Dr. Foley’s attorneys were worthy of the hourly rates that they
charged based on the outcome of the underlying case. Defendants now claim that they “elected
not to contest the reasonableness of the rates submitted by [Dr. Foley’s] attorneys.” ECF No. 88
at 4. In their opposition to the request for fees, however, they never explicitly stated that they
were not contesting the reasonableness of the rates. Therefore, the Court rightfully took some of
their arguments to be about the Dr. Foley’s attorneys’ hourly rates.

Finally, defendants ask the Court to clarify the sentence in its Memorandum Opinion
which reads in relevant part, “[T]his Court is unconvinced by defendants’ contention that
‘neither the government nor relator were the prevailing party in the criminal case.’” ECF No. 81
at 7-8 (citing ECF No. 81-1 at 6). The Court agrees that this sentence was supposed to refer to
the underlying civil case, not the criminal case. The Court never intended to express an opinion
one way or another on the outcome of the criminal case against Dr. Mitchell.

For the aforementioned reasons, Defendants’ Motion to Clarify Memorandum Opinion,
Correct Record, and Vacate Portion of Order Granting Leave to File Subsequent Fee Petition is

GRANTED IN PART AND DENIED IN PART.
It is ORDERED that the Motion to Vacate Portion of Order Granting Leave to File
Subsequent Fee Petition is DENIED as moot.

It is further ORDERED that the Motion to Clarify Memorandum Opinion and Correct
Record with respect to whether defendants challenged the hourly rate is DENIED.

It is further ORDERED that the Motion to Clarify Memorandum Opinion and Correct

Record with respect to the criminal case against Dr. Mitchell is GRANTED.

Date: 22-[t0 LC49 Fer. Sombre
Royce C. Lamberth
United States District Court Judge
